 



Exhibit 10.23
Second Amendment to Contingent Asset Sale Agreement
     This Second Amendment to Contingent Asset Sale Agreement is made effective
February 26, 2007 by and between Alderwoods Group (California), Inc., a
California corporation (“Seller”), and Carriage Cemetery Services, Inc., a Texas
corporation (“Buyer”);
     WHEREAS, SCI Funeral Services, Inc. (“SCI Funeral Services”) and the Buyer
entered into an Contingent Asset Sale Agreement dated November 22, 2006 (the
“Agreement”); and
     WHREAS, the Seller executed a Seller Joinder assuming all obligations of
the Seller under the Agreement, whereupon SCI Funeral Services was released
therefrom; and
     WHEREAS, the parties amended the Agreement pursuant to the First Amendment
dated January 22, 2007; and
     WHEREAS, Seller and Buyer wish to further amend the Agreement in the manner
set forth below;
     NOW THEREFORE, in consideration of the premises and agreements herein
contained, the Parties, intending to be legally bound, hereby agree to amend
certain sections of the Agreement as follows:
     1. The references to “March 15, 2007” in Sections 2.1 and 9.1(b)(vii) of
the Agreement are hereby amended to read “March 30, 2007.”
     2. The references to “February 28, 2007” in Sections 9.1(b)(iii) and
9.1(c)(iii) of the Agreement are hereby amended to read “March 21, 2007.”
     3. Except as hereinabove specifically amended, the Agreement is and shall
remain in full force and effect according to its terms and conditions, all of
which are hereby ratified and confirmed by the parties.
     IN WITNESS WHEREOF, the undersigned have executed and delivered this Second
Amendment to Contingent Asset Sale Agreement on the date and year first above
mentioned.

                      BUYER:       SELLER:    
 
                    Carriage Cemetery Services, Inc.       Alderwoods Group
(California), Inc.    
 
                   
By:
       /s/ W. Clark Harlow
 
W. Clark Harlow, Vice President       By:         /s/ Lori E. Spilde
 
Lori E. Spilde, Vice President    

 



--------------------------------------------------------------------------------



 



     SCI California Funeral Services, Inc., Guarantor of Seller’s obligations
under the Agreement, hereby joins in the execution of this Second Amendment to
acknowledge the amendments to the Agreement made hereby.

            SCI California Funeral Services, Inc.
      By:        /s/ Lori E. Spilde         Lori E. Spilde, Vice President     
       

-2-